                  Case 19-11626-LSS             Doc 1243         Filed 05/11/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                           )
    In re:                                                                 )    Chapter 11
                                                                           )
    PES HOLDINGS, LLC, et al.,1                                            )    Case No. 19-11626 (LSS)
                                                                           )
                                       Debtors.                            )    (Jointly Administered)
                                                                           )

                   ORDER AUTHORIZING THE STIPULATION
                  BETWEEN MUREX LLC AND PHILADELPHIA
              ENERGY SOLUTIONS REFINING AND MARKETING LLC
      RESOLVING MUREX LLC’S MOTION FOR ALLOWANCE AND PAYMENT OF
      ADMINISTRATIVE EXPENSE CLAIM AND DEBTORS’ OBJECTION THERETO

             Upon the Certification of Counsel Regarding Stipulation between Murex LLC and

Philadelphia Energy Solutions Refining and Marketing LLC Resolving Murex LLC’s Motion for

Allowance and Payment of Administrative Expense Claim and Debtors’ Objection Thereto

(the “Certification of Counsel”) and the Stipulation between Murex LLC and Philadelphia Energy

Solutions Refining and Marketing LLC Resolving Murex LLC’s Motion for Allowance and

Payment of Administrative Expense Claim and Debtors’ Objection Thereto (the “Stipulation”)2 by

and between Philadelphia Energy Solutions Refining and Marketing LLC (“PESRM” and together

with the other above-captioned debtors and debtors in possession, collectively, the “Debtors”) and

Murex LLC (“Murex” and, together with PESRM, the “Parties”) attached hereto as Exhibit 1; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
      Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
      Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
      service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Stipulation.
              Case 19-11626-LSS         Doc 1243      Filed 05/11/20     Page 2 of 2




Delaware, dated February 29, 2012; and that this Court may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Stipulation in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the Debtors’ notice of the Stipulation and opportunity for a

hearing (if any) on the Stipulation were appropriate under the circumstances and no other notice

need be provided; and this Court having reviewed the Stipulation; and this Court having

determined that the legal and factual bases set forth in the Stipulation establish just cause for the

relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Stipulation is hereby approved and incorporated into this Order as if restated

verbatim herein.

       2.      In consideration for the releases set forth in the Stipulation, Murex shall have, and

is hereby granted, an Allowed Administrative Claim pursuant to 11 U.S,C. § 503(b) in the amount

of $650,000.00, subject to and in accordance with the terms of the Stipulation.

       3.      The Stipulation shall be effective immediately upon entry of this Order.

       4.      The Parties are authorized to take all actions necessary to effectuate the relief

granted in this Order and to consummate the Stipulation.

       5.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order and the Stipulation.




                                                     LAURIE SELBER SILVERSTEIN
      Dated: May 11th, 2020                          UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware
                                                 2
